      Case 1:20-cv-01786-VEC-DCF Document 16 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YAHKIMA GOMEZ-KADAWID,

                               Plaintiff,              20cv01786 (VEC) (DF)

                   -against-                           ORDER

DR. LEE, et al.,

                               Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       Plaintiff Yahkima Gomez-Kadawid (“Plaintiff”), proceeding pro se and in forma

pauperis, brings this action under 42 U.S.C. § 1983, alleging improper medical treatment

by medical staff at Bellevue Hospital. By Order dated April 23, 2020 (Dkt. 9), the

Honorable Valerie Caproni directed the Clerk of Court to fill out a U.S. Marshals Service Process

Receipt and Return form (USM-285) for each defendant, to issue a summons, and to deliver to

the Marshals Service all paperwork necessary for the Marshals Service to effect service upon the

defendants.

       The Marshals Service effected service on defendants Drs. Alsaban and Leantt (see

Dkts. 13, 14 (Returns of Service)), but was unable to effect service on defendant Dr. Lee,

identified in the Complaint as a “dentist/doctor” at Bellevue (see Dkt. 2 (Complaint)).

Specifically, the Marshals Service reported that, although it attempted service on Dr. Lee on

July 7, 2020, at Bellevue Hospital, 462 First Avenue, New York, NY 10016, it was informed that

Dr. Lee was “no longer employed at [that] location.” (See Dkt. 12 (Unexecuted Return of

Service).)
       Case 1:20-cv-01786-VEC-DCF Document 16 Filed 01/04/21 Page 2 of 2




       Under Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), a pro se litigant is entitled to

assistance from the district court in identifying a defendant, see id. at 76. According, it is hereby

ORDERED as follows:

       1.      The New York City Law Department, which is the attorney for and agent of the

City of New York, shall ascertain the last-known address for defendant Dr. Lee, previously

employed at Bellevue Hospital, so that the Marshals Service may serve Dr. Lee. The New York

City Law Department shall provide this information to Plaintiff and to the Court within 60 days

of the date of this Order.

       2.      The Clerk of Court is directed to serve a copy of this Order and the Complaint on

the New York City Law Department at: 100 Church Street, New York, NY 10007.

       3.      The Clerk of Court is further directed to mail a copy of this Order to Plaintiff at

the address reflected on the Docket and shown below, and to note such service on the Docket.

Dated: New York, New York
       January 4, 2021

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge


Copy to:

Yahkima Gomez-Kadawid
DIN No. 19A1623
Central New York Psychiatric Center
P.O. Box 300
Marcy, NY 13403-0300




                                                  2
